Citation Nr: 0019725	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Bietti's crystalline 
retinal dystrophy with loss of peripheral and night vision.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active duty from March 1975 to September 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
Bietti's crystalline retinal dystrophy with loss of 
peripheral and night vision.  That denial was confirmed and 
continued by a March 1997 rating action.  The case was 
remanded for evidentiary development in December 1997 and has 
now been returned to the Board.  


FINDINGS OF FACTS

1.  The veteran had active duty from March 1975 to September 
1977.  

2.  The examination for entrance into active service revealed 
no ocular abnormality and the veteran's uncorrected distant 
visual acuity was 20/20 in each eye.  

3.  There is no clear and unmistakable evidence that Bietti's 
crystalline dystrophy preexisted military service as an 
active disease entity.  

4.  Bietti's crystalline dystrophy first manifested as an 
active disease entity during active military service.  


CONCLUSION OF LAW

Bietti's crystalline retinal dystrophy with loss of 
peripheral and night vision was incurred as an active disease 
entity during military service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1131, 1137, 5107(b) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303(b), (d), 3.304(b), 3.307, 3.309 (1999); 
VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the veteran's claim is well grounded, within the 
meaning of 38 U.S.C.A. § 5107 (West 1991) (which mandates 
that when a well grounded claim has been submitted VA is 
under a duty to assist in developing the record) the case was 
remanded in December 1997 for evidentiary development.  This 
duty was not completely fulfilled when the RO took the 
appropriate steps to comply with the 1997 remand of the 
Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board 
remand creates a right to compliance therewith).  This is 
because the RO did not obtain the report of the examination 
for entrance into the Air Force Academy in 1968, as requested 
by the Board, and the specific steps taken to obtain this 
record were not documented by the RO.  Also, there are 
potentially numerous private clinical records which are not 
on file.  Specifically, the veteran was evaluated during 
service by a specialist of the John Hopkins Hospital, who 
appears to have published a medical article in which the 
veteran was a case study.  However, no attempt has been made 
to obtain these records (and the Board acknowledges its' own 
oversight in not having requested those records at the time 
of the 1997 remand).  Nevertheless, in light of the favorable 
outcome, these defects in due process or the duty to assist 
are no more than harmless error.  

Background

The January 1975 examination for entrance into active 
service revealed no ocular abnormality and the veteran's 
uncorrected distant visual acuity was 20/20 in each eye.  
There were no relevant complaints in an adjunct medical 
history questionnaire.  

A May 22, 1975 Optometry examination record reflects that 
the veteran's uncorrected visual acuity was 20/25 in each 
eye, correctable to 20/20 in each eye.  The veteran was 
noted to be 24 years of age.  After an examination drusens 
were to be ruled out, as was a questionable degenerative 
problem of the retina.  It was commented that a private 
physician had stated that the veteran had drusens throughout 
both retinas.  

On June 20, 1975 the veteran reported that he had been told 
in 1968 that he had drusens in his eyes.  When examined on 
June 23, 1975 he reported a negative personal history but 
indicated that he might have slight difficulty adjusting to 
darkness.  He had a negative family history.  He had not 
taken any medication and had been in good general health.  
His visual acuity was 20/20 in each eye.  On examination of 
the fundi of his eyes, he had dot-sized sparkling yellow 
crystals, mostly perimacular, and some pigment changes in 
the mid-periphery of each eye.  The veteran's fundi had 
previously seen visualized by two other physicians, both of 
whom had no knowledge of this condition.   The impression 
was flecked retina of questionable etiology.  Further 
evaluation was to be scheduled.  

On examination in July 1975 the veteran's uncorrected 
distant visual acuity was 20/25 in each eye, correctable to 
20/20 in each eye.  

The veteran was hospitalized for several days in September 
1975 and the "Clinical Record - Narrative Summary" of that 
hospitalization reflects that the June 1975 examination had 
revealed retinal lesions.  The veteran's history dated to 
1968 when an examination for entrance into the Air Force 
Academy revealed bilateral retinal lesions.  He had been 
told that these were drusens and he was rejected for 
entrance into the Air Force Academy.  He had enlisted in the 
Marines in January 1975 and had completed basic training 
without difficulty.  He was now asymptomatic and had no 
symptoms of visual loss or night blindness.  He was of 
Japanese descent but his family history was negative for 
night blindness and visual loss.  In July 1975 he had been 
referred to the Walter Reed Army Medical Center where 
electroretinogram and dark adaptation studies revealed 
abnormal rod function in both eyes, and the dark adaptation 
studies were significantly abnormal.  He was presented for 
consultation to a specialist of the John Hopkins Medical 
School who was unable to identify the retinal abnormality.  
A fluorescein angiography of the retinas revealed an 
abnormal pattern with obscuration of the background 
choroidal fluorescence which was most marked in the macular 
region.  He was currently admitted for metabolic evaluation 
and presentation to the staff of the National Naval Medical 
Center's Eye Clinic.  

On examination uncorrected visual acuity of the veteran's 
eyes was 20/15.  His vitreous cavity, posteriorly, had 
multiple small crystalline deposits.  In his retinas there 
were diffuse crystalline deposits of a yellowish-white 
color, most densely located in the perimacular areas.  The 
deposits were located in the superficial retina.  There was 
slight attenuation of the retina vessels and there was a 
peculiar sparsity of the choroidal background vascular 
pattern.  In the mid-periphery of the retinas, several 
isolated black pigment clumps were noted.  At hospital 
discharge the results of a number of tests was unknown and 
he was discharged to duty.  The discharge diagnosis was 
crystalline retinopathy of unknown etiology.  

A Medical Board Report in November 1975 reflects that the 
veteran was evaluated for retinal abnormalities.  His past 
ocular history was negative except that he was disqualified 
for entrance into the Air Force Academy in 1968 because of 
bilateral retinal drusens.  Since then he had completed 
college and basic training without difficulty.  His 
uncorrected visual acuity was 20/15 in each eye but he had 
fine sparkling crystalline deposits at the limbus of each 
eye in the anterior segment.  There were diffuse crystalline 
deposits in his retinas, most densely at the macular areas 
with isolated black pigments clumping in the peripheral 
retinas.  Visual field examination revealed a relative 
inferior scotoma and a small scotoma superior to the blind 
spot in each eye.  Electroretinography revealed abnormal 
retinal function with significant abnormality of dark 
adaptation studies in each eye.  Fluorescein angiography was 
abnormal bilaterally with obscuration of the normal 
background choroidal pattern, most marked in the macular 
regions.  Although asymptomatic, he had abnormal retinal 
function tests, abnormal dark adaptation studies, and visual 
field defects in each eye.  The diagnosis was crystalline 
retinopathy of each eye of unknown etiology.  

In January 1976 an examination disclosed crystalline 
retinopathy of unknown etiology with abnormal retinal 
function with significant abnormality of dark adaptation.  
The veteran's uncorrected distant visual acuity was 20/25 in 
each eye, correctable to 20/20 in each eye.  In a section of 
that report for notes and significant or interval history, 
it was reported that the prior dark adaptation studies at 
the Walter Reed Army Medical Center had been found by one 
physician to be the most abnormal studies he had ever 
performed.  It was also noted that the veteran was not 
physically qualified for all aviation due to crystalline 
retinopathy with abnormal dark adaptation.  In an adjunct 
medical history questionnaire there were no pertinent 
complaints.  

On examination for separation from service in September 1977 
the veteran's uncorrected distant visual acuity was 20/30 in 
each eye.  

The veteran's service personnel records reflect that he was 
assigned to a correctional Battalion in August 1976.  

On file are documents which were apparently attached to the 
veteran's notice of disagreement (NOD).  These include a 
statement of the veteran that he was attaching a copy of a 
medical article entitled "Bietti's Tapetoretinal 
Degeneration With Marginal Corneal Dystrophy: Crystalline 
Retinopathy" written by the physician from the John Hopkins 
Hospital who had evaluated the veteran in September 1975.  
The article discusses two case studies.  The veteran has 
stated that he was one of these two case studies.  The 
article reflects that the second case study dealt with a 24-
year old male of Japanese descent whom the author had 
evaluated at the Walter Reed Army Hospital in 1975.  In 
September 1975 the patient had had vision of 20/15 in each 
eye and had only minimal symptoms.  It was noted that this 
particular disease had not been observed in children and did 
not become symptomatic until an individual was in their 20's 
or 30's.  The presence of the disease previously seen in two 
sets of brothers, as described in medical literature, 
suggested the possibility of an hereditary disease.  It was 
commented that the disease appeared to be a tapetoretinal 
degeneration and the involvement of the cornea by an 
apparent lipid material pointed to a metabolic disorder.  
The ophthalmoscopic picture and corneal findings were quite 
characteristic and were felt to represent a distinct entity 
rather than a form of retinitis punctata albescens occurring 
together with some anomalous condition of marginal corneal 
dystrophy, as suggested by some past authors.  In a 
incomplete discussion by, apparently, another physician as a 
postscript it was commented that few physicians had 
recognized cases of this type and the rarity cast some doubt 
upon the existence of the condition as a separate disease 
entity.  

Also attached to the NOD was another medical article 
entitled "Clinical Biochemical and Pathologic Correlations 
in Bietti's Crystalline Dystrophy" printed in the American 
Journal of Ophthalmology in November 1994.  It was noted 
that this rare condition had been categorized in the 1977 
above-cited article as crystalline retinopathy, in order to 
emphasize its salient features.  Its' inheritance was 
presumed to be autosomal recessive.  The cause of Bietti's 
crystalline dystrophy had not been determined but it might 
be a systemic abnormality of lipid metabolism.  In a section 
entitled "Discussion" it was state that symptoms of this 
disease were in most instances noted between the ages of 21 
and 29, and visual acuity was minimally affected.  The 
disease appeared to be a progressive condition and 
predominantly affected those of Asian descent.  

On file are private clinical records of 1983 to 1989 which 
reflect treatment or evaluation for ocular symptoms.  These 
reflect that the veteran's ocular disability was described 
at "RP" (retinitis pigmentosa).  

On file are treatment notes of Dr. P. A. B. of 1990 and 
1991.  In 1991 the veteran's disease was diagnosed as 
Bietti's retinal disease.  In a November 1995 statement from 
that physician it was noted that the veteran's Bietti's 
corneal retinal dystrophy resulted in diffuse pigmentary 
change in the retina and loss of night vision.  

On VA ophthalmology examination in 1996 it was noted that 
the veteran's Bietti's crystalline retinal dystrophy had 
been diagnosed during service in 1975 and the veteran had 
been told in the past that this might be a variant of 
retinitis pigmentosa.  After an examination the diagnosis 
was Bietti's crystalline retinal dystrophy of each eye with 
reduced peripheral and night vision, as well as compound 
myopic astigmatism and presbyopia.  

Following remand of the case in 1997, the RO obtain records 
of the veteran's "Reserve Retirement Credit Report" 
covering the period from 1974 to 1982.  The report of the 
veteran's examination for entrance in to the Air Force 
Academy was not obtained.  

Pursuant to the 1997 Board remand, the veteran was examined 
in December 1998, although not by the physician that 
conducted the 1996 VA examination (as the Board had 
requested if it were possible).  The veteran's records were 
thoroughly reviewed prior to dictation of the examination 
report.  It was indicated that the veteran's most noticeable 
decrease of vision and increase in symptoms had been since 
the mid-1980s.  It was noted that pain was not a component 
of the veteran's symptoms.  His symptoms had been constant 
and progressive, especially since the mid-1980s.  His 
greatest disability was decreased peripheral vision and 
decreased night vision.  Also, images could be somewhat 
distorted and missing.  After an examination it was 
commented that the veteran's Bietti's crystallin retinal 
dystrophy was generally felt to be an autosomal recessive 
disease and that subclinical symptoms, as well as 
unrecognized retinal findings, likely as not existed prior 
to its formal diagnosis during service.  The disorder was 
thus felt to be congenital, although it was a very rare 
disease and could vary in severity between affected persons.  
The full nature of the disease's initiation, progression, 
and ultimate visual potential were still under 
investigation.  He had recently been evaluated at the 
National Institute of Health by researchers specializing in 
this area.  

It was further commented that the potential for developing 
the disease existed prior to service, although it was 
officially diagnosed and began causing problems during 
service.  It was doubtful that activities in service 
aggravated the condition.  The other diagnoses were 
presbyopia and compound myopic astigmatism.  


Legal Analysis

While it has not been conclusively demonstrated that Bietti's 
crystalline dystrophy is an hereditary disorder, it must be 
noted that hereditary diseases may be service-connected on 
the same basis as other disabilities, i.e., if incurred in or 
aggravated during active service, or if it is a chronic 
disease, it manifests to a compensable degree within the 
first year after active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999); -See also VAOPGCPRECs 67-90 
and 82-90. 

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a veteran is 
entitled to service connection for a disease that was present 
in service unless the disease was noted in an examination 
report at the time of entrance into service, or if not noted 
on the entrance examination there is clear and unmistakable 
evidence showing that the veteran contracted the disease 
prior to service and that the disease was not aggravated by 
service.  

In rebutting the presumption of soundness, neither the 
statute, 38 U.S.C.A. § 1111, nor the regulation, 38 C.F.R. 
§ 3.304(b), limit the evidence considered to only 
contemporaneous service medical records.  Rather, the 
regulation indicates that all evidence of record is to be 
considered.  Indeed, 38 C.F.R. § 3.304(b)(1) specifically 
provides that consideration is to be given to "records made 
prior to, during or subsequent to service, together with 
other lay and medical evidence concerning [] inception, 
development and manifestations of the particular condition."  
Harris v. West, No. 99-7057, slip. op. (Fed. Cir. Feb. 17, 
2000).  However, "a bare conclusion, even one written by a 
medical profession, without a factual predicate in the record 
does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Miller v. West, 11 Vet. App. 354, 347 (1998).  

"While contemporaneous clinical evidence or recorded history 
may often be necessary to satisfy the heavy burden of 
rebutting the statutory presumption of soundness [] there is 
no absolute rule in the statute, the regulation, or the case 
law requiring such evidence before the presumption [of 
soundness] can be rebutted.  [Where] a later medical opinion 
is based on statements made by the veteran about the 
preservice history of his condition, contemporaneous clinical 
evidence and recorded history may not be necessary."  
Harris, No. 99-7057, slip. op. (Fed. Cir. Feb. 17, 2000).  

However, equivocal medical statements or opinions that a 
disability preexisted service do not reach the higher 
requisite standard of clear and unmistakable evidence.  See 
Adams v. West, No. 99-575 (U.S. Vet. App. May 1, 2000) (in 
opining on whether the appellant's conditions preexisted 
service, a physician used the terminology "may have 
preexisted" and "support the likelihood that this condition 
existed prior to" service, which the Court was not prepared 
to hold reached the higher requisite standard of clear and 
unmistakable evidence.) 

In cases in which there is an increase in a preexisting 
disability, it was noted in Adams, No. 99-575 (U.S. Vet. App. 
May 1, 2000) that the Court had not directly ruled on whether 
pursuant to 38 U.S.C.A. § 1111, the burden is on the 
Government, at least where a defect, infirmity or disorder 
was not noted at entrance into service, to show by clear and 
unmistakable evidence that there has not been any aggravation 
of the appellant's conditions during service.  Although the 
Court had not directly ruled on this argument, it was noted 
in Adams, that the detailed analysis as to the process for 
determining aggravation set forth in Maxson v. West, 12 Vet. 
App. 453, 459-60 (1999) clearly suggests the contrary (burden 
on the appellant to show well-grounded claim based on 
aggravation in service of preexisting disease or injury, 
including evidence of permanent increase of disability).

Here, even assuming that the Bietti's crystalline dystrophy 
is hereditary, the only clinical symptom suggesting that it 
preexisted service are noted in clinical histories recorded 
during service of the veteran's having been rejected for 
entrance into the Air Force Academy because of the presence 
of drusens in his eyes.  

The Board notes, for definitional purposes only, that a 
drusen is a hyaline excrescence in Bruch's membrane (lamina 
basalis choroideae) usually resulting from aging.  Dorland's 
Illustrated Medical Dictionary 510 (27th ed. 1988).

The veteran's central visual acuity at service discharge was 
less than it was at service entrance.  In this regard, the 
evidence demonstrates that the veteran has presbyopia and 
myopic astigmatism.  These are refractive errors of the eyes 
and are generally developmental.  Developmental defects, such 
as refractive errors of the eyes, are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1999).  This is true unless there is 
evidence that establishes that the disorder generally 
regarded a developmental is actually associated with a 
disorder for which service connection may be granted.  
Generally see Santiago v. Brown, 5 Vet. App. 288, 292-93 
(1993) (service medical records alone did not constitute a 
basis for concluding that myopic astigmatism was a refractive 
error rather than a manifestation of Grave's disease).  
However, in this case there is no suggestion in the record 
that the veteran's presbyopia or compound myopic astigmatism 
is associated with Bietti's crystalline dystrophy.  

In cases of hereditary diseases, a distinction must be made 
between having a latent genetic defect and an active disease 
which is productive of disability.  It is the presence of 
disease producing disability which is dispositive.  Here, the 
recent VA examiner opined that it was as likely as not that 
subclinical symptoms and unrecognized retinal findings 
preexisted active service.  However, the corollary of this is 
that it was also as likely as not that subclinical symptoms 
and unrecognized retinal findings did not preexisted active 
service.  In other words, the likelihood or probability the 
Bietti's crystalline dystrophy preexisted service as an 
active disease entity is even (i.e., 50 % - 50 %).  This 
level of probability does not reach the high standard of 
clear and unmistakable evidence required to rebut the 
presumption of soundness.  

Accordingly, the presumption of soundness in this case is not 
rebutted and there remains on the question of whether 
Bietti's crystalline dystrophy was incurred during service.  
In this regard, even if the Board assumes that the decrease 
in central visual acuity was due to a refractive error (and 
there is evidence which indicates that such decreased central 
visual acuity is not a hallmark of Bietti's crystalline 
dystrophy), the evidence indicates that decreased peripheral 
vision and decreased night vision are characteristic symptoms 
of Bietti's crystalline dystrophy.

In this regard, the undisputed evidence is that the veteran 
did indeed have decreased night vision during service (a 
symptom which is not shown to have preexisted service).  
Indeed, a clinical notation during service was to the effect 
that the results of the veteran's testing of his night vision 
adaptation were the worse that one testing physician had ever 
observed.  With the favorable resolution of doubt, this 
finding alone is sufficient to establish that the onset of 
the veteran's Bietti's crystalline dystrophy first began as 
an active disease entity during active duty.  The Board also 
notes that the veteran's unrebutted statement (in an 
attachment to his NOD) is that his duties were changed during 
service, as corroborated by service personnel records, as a 
direct result of his decreased night vision (sometimes 
referred to in the record as night blindness).  

Accordingly service connection for Bietti's crystalline 
dystrophy is warranted.  


ORDER

Service connection for Bietti's crystalline retinal dystrophy 
with loss of peripheral and night vision is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

